Case 3:06-bk-30009-MFW Doc 4855-10 Filed 07/20/21 Entered 07/20/21 12:07:04
                  Desc Exhibit Exhibit 10 Directive Page 1 of 2



         UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                        BANKRUPTCY DIVISION



                               COMPLAINT

   FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
 INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
    CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                              EXHIBIT 10

                   Acting Commissioner’s Directive
Case 3:06-bk-30009-MFW
       Case: 1:12-cv-00042Doc   4855-10#: 1-15
                            Document       Filed 07/20/21    EnteredPage
                                                   Filed: 04/20/12   07/20/21
                                                                         1 of 112:07:04
                   Desc Exhibit Exhibit 10 Directive Page 2 of 2
